     Case 5:18-cv-04071-DDC-ADM Document 101 Filed 06/06/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


ANTHONY J. HAMPTON,             )
                                )
                    Plaintiff,  )
v.                              )                     Case No. 5:18-CV-4071-DDC-KGS
                                )
BARCLAYS BANK DELAWARE;         )
DISCOVER BANK; LOAN DEPOT,      )
LLC; MARKETPLACE LOAN           )
GRANTOR TRUST, SERIES 2016-LD1; )
EQUIFAX, INC.; EQUIFAX          )                     MARKETPLACE LOAN GRANTOR
INFORMATION SERVICES, LLC;      )                     TRUST, SERIES 2016-LD1’S JOINDER
EXPERIAN INFORMATION            )                     IN DISCOVER BANK’S MOTION FOR
SOLUTIONS, INC.; TRANSUNION,    )                     PROTECTIVE ORDER
LLC; and Does 1-10,             )
                                )
                    Defendants. )


       Defendant Marketplace Loan Grantor Trust, Series 2016-LD1 (“Marketplace”), by and

through its undersigned counsel, joins in Discover Bank’s (“Discover”) Motion for Protective

Order [Docket No. 98].

       As grounds for this joinder, Marketplace states that Discover’s background facts and

requests as outlined in its Memorandum in Support of its Motion for Protective Order apply equally

to Marketplace. Therefore, Marketplace joins in Discover’s request that the Court, pursuant to

Fed. R. Civ. P. 26(c), issue a protective order staying all discovery proceedings, including, but not

limited to, any meet and confer under Rule 26(f), affirmative disclosures, or discovery requests,

until the Court has ruled on each of the several motions to dismiss for failure to state claim that

have been filed by several defendants.
     Case 5:18-cv-04071-DDC-ADM Document 101 Filed 06/06/19 Page 2 of 2




       Dated this 6th day of June 2019.

                                              Respectfully submitted,

                                              FOULSTON SIEFKIN LLP
                                              1551 N. Waterfront Parkway, Suite 100
                                              Wichita, KS 67206-4466
                                              316-267-6371
                                              mnorton@foulston.com

                                                 /s/ Michael J. Norton
                                                 Michael J. Norton, KS #18732
                                                 Attorneys for Defendant Marketplace Loan
                                                 Grantor Trust, Series 2016-LD1




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 6th, 2019, I electronically filed the foregoing DEFENDANT

MARKETPLACE LOAN GRANTOR TRUST, SERIES 2016-L1’S JOINDER IN

DISCOVER BANK’S MOTION FOR PROTECTIVE ORDER with the Clerk of Court by

using CM/ECF system which will send electronic notification to all counsel of record, and was

served on Pro Se Plaintiff via first class mail, postage prepaid, to the following:

       Anthony Hampton
       6104 SW 26th Street, Apt. A
       Topeka, KS 66614



                                                 /s/ Michael J. Norton
                                                 Michael J. Norton, KS #18732
                                                 Attorney for Defendant Marketplace Loan
                                                 Grantor Trust, Series 2016-LD1
